Lawrence, J.
There must be a dismissal of the complaint as against the defendant Frances L. Fuller. If she had no separate estate at the time of the execution of the bond, she was not competent to enter into the contract which the bond contains.
In the language of Boabdmah, J., in Baker agt. Lamb (11 Hun, 522), “ a married woman cannot give herself a legal capacity to contract by falsely representing that she has such capacity.”
I do not regard the case of Cashman agt. Henry as in conflict with the views expressed in Baker agt. Lamb.
Judgment is, therefore, granted, dismissing the complaint as to the defendant Frances L. Fuller.